Citation Nr: 0218096	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-22 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 
percent, effective from December 15, 1995, for post 
traumatic stress disorder.  

2.  Entitlement to an earlier effective date prior to 
December 15, 1995, for the award of service connection for 
post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
30 percent initial rating effective from December 15, 
1995, for post traumatic stress disorder.  He responded 
with a Notice of Disagreement regarding the assigned 
initial rating of 30 percent, and a claim for an earlier 
effective date for this award.  In an October 1999 rating 
decision, his earlier effective date claim was denied, and 
he responded with a Notice of Disagreement, initiating an 
appeal of this issue.  

In a September 2000 rating decision, the veteran was 
awarded an increased initial rating, to 50 percent, for 
his service-connected post traumatic stress disorder.  
However, because there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, the VA is 
required to consider entitlement to all available ratings 
for that disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran's post traumatic stress disorder is 
characterized by depressed mood, irritability, nightmares, 
flashbacks, and moderate difficulty in social and 
occupational functioning.  

3.  The veteran's initial claim for service connection for 
post traumatic stress disorder was denied by the RO in 
June 1983, he was so informed in July 1983, and he did not 
perfect a timely appeal of this issue; there was no grave 
procedural error therein.  

4.  The veteran's application to reopen a claim for 
service connection for post traumatic stress disorder was 
received by the VA on December 15, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating 
in excess of 50 percent for post traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.130, Diagnostic Code 9411 (2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The June 1983 rating decision that denied the 
veteran's claim for service connection for post traumatic 
stress disorder is final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1982).  

3.  The criteria for an effective date prior to December 
15, 1995 for an award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his DD-214, the veteran served in Vietnam and 
was awarded the Purple Heart Medal for wounds sustained in 
that country.  

In November 1982, the veteran filed a claim for service 
connection for post traumatic stress disorder.  In 
response, the RO sent him a letter in January 1983 
requesting details of his in-service stressors and his 
post-service psychiatric symptoms.  He was also asked to 
provide the names and addresses of any doctors or 
hospitals who treated him for a psychiatric disability.  
The veteran did not respond.  In a May 1983 rating 
decision, service connection for post traumatic stress 
disorder was denied.  He was informed of this decision by 
letter sent in June 1983.  Also in June 1983, the RO 
reconsidered the veteran's claim in light of additional 
evidence submitted by the veteran, but ultimately 
continued the prior denial; the veteran was so informed in 
July 1983.  In August 1983, the veteran filed a Notice of 
Disagreement, and was sent a Statement of the Case in 
September 1983.  However, a timely VA Form 9 or 
substantive appeal was never filed.  

A claim for service connection for post traumatic stress 
disorder was received from the veteran on December 15, 
1995.  Attached thereto was a VA medical request form 
dated in February 1991 in which the psychology department 
was requested to consult on the veteran's condition.  The 
referring examiner provided a provisional diagnosis of 
substance abuse.  The consulting physician did not provide 
a diagnosis.

A VA psychiatric examination was afforded the veteran in 
February 1996.  He reported that subsequent to service, he 
abused drugs and alcohol, but reportedly had been clean 
for approximately two years.  During the examination, the 
veteran was belligerent, angry, verbally abusive, and 
hypervigilant, according to the examiner.  It was 
virtually impossible to get him to answer questions, and 
he answered almost every question with another question.  
He seemed antagonistic, and he appeared to be willing to 
do anything at all to prove his position that the VA owed 
him compensation.  He did not appear to have 
hallucinations, delusions, thought-blocking, or aggressive 
psychopathology.  His insight and judgment were poor, but 
he was considered competent.  The diagnoses did not 
include PTSD.  GAF was 70, and it was noted that the 
veteran was competitively employed.

The veteran underwent a VA social survey in March 1996.  
The examiner described him as "angry, hostile, non-
spontaneous, and displeased at having to have a social 
survey."  He reported working part-time as a nursing 
assistant at a private hospital.  He worked a variety of 
jobs since service and also served several years in prison 
for burglary.  He had a problem with alcohol abuse in the 
past, and had been in rehabilitative therapy for this 
problem.  Since service, he reported such symptoms as 
anxiety, hostility, nightmares and intrusive thoughts of 
Vietnam.  

A VA psychiatric examination was again afforded the 
veteran in December 1996.  He reported having abused drugs 
and alcohol in the past.  He had been married for 19 
years, and lived with his wife and two sons.  He reported 
no current psychiatric treatment or use of medication.  
The examiner described the veteran as being belligerent 
and suspicious during the interview, and of maintaining a 
negative attitude.  However, he did not exhibit 
significant paranoid delusions, auditory or visual 
hallucinations, or thought blocking.  His mood was 
restricted, but fair, with appropriate affect.  His 
cognition was within normal limits, his insight was poor, 
and his judgment was fair.  He was considered competent.  

An initial clinical consultation report, also generated in 
December 1996, described the veteran as guarded and 
emotionally numb.  A history of substance abuse was again 
noted.  The examiner suggested that ongoing psychological 
counseling would be beneficial for the veteran.  
Counseling notations from 1996-97 describe the veteran as 
hostile, anxious, guarded, and confrontational; however, 
he appeared to benefit from counseling.  His reported 
symptoms including flashbacks, intrusive thoughts, 
survivor guilt, anxiety, depression, rage, and emotional 
numbness.  Animosity toward the VA was also noted.  

During a November 1998 VA examination, the examiner 
described the veteran as hostile, angry, and intimidating.  
He reported living with his wife and children in a rented 
apartment and currently worked as a nursing assistant.  He 
acknowledged a history of drug and alcohol abuse.  He 
continued to seek psychiatric counseling at the Cayuga 
Counseling Center for his post traumatic stress disorder.  
His reported symptoms included flashbacks, nightmares, 
depression, and general distrust of others.  

A second VA examination was afforded the veteran in 
November 1998.  He again reported nightmares, flashbacks, 
social isolation, and distrust of others.  His speaking 
style was described as abrupt, but he was more affable and 
cooperative than he had been on examination earlier that 
month.  His dress and grooming were neat and within normal 
limits.  He was fully oriented, without evidence of 
thought blocking.  Hallucinations, delusions, or other 
psychotic symptoms were denied.  His insight and judgment 
were adequate.  He was currently in counseling for his 
psychiatric disability, but no medications were noted.  
Post traumatic stress disorder, mild and chronic, was 
diagnosed, and a Global Assessment of Functioning (GAF) 
score of 65 was assigned.  

Another VA psychiatric examination was afforded the 
veteran in June 1999.  Reported symptoms included 
nightmares, suspicion and distrust of others, and survivor 
guilt.  He continued to live with his wife and two sons, 
and he worked as a nursing assistant at a private 
hospital.  On examination, his presentation was abrupt and 
was preceded by a confrontation with VA security 
personnel.  He took an adversarial stance toward the 
examiner, and he was hesitant and guarded when answering 
questions.  However, he calmed down toward the end of the 
examination.  While the veteran displayed no indications 
of psychoneurological disturbances, he presented in a 
highly-agitated and intense fashion.  He reported 
participating in ongoing psychiatric counseling which he 
found helpful.  Post traumatic stress disorder, chronic, 
was diagnosed, and a GAF score of 70 was assigned.  

In a June 1999 rating decision, the veteran was awarded 
service connection for post traumatic stress disorder.  An 
initial rating of 30 percent, effective from December 15, 
1995, was assigned.  

In September 1999, the veteran's representative filed a 
claim for an earlier effective date for the award of 
service connection for post traumatic stress disorder.  He 
alleged that the VA initially failed to assist the veteran 
at the time he filed a November 1982 claim for service 
connection for a psychiatric.  In an October 1999 rating 
decision, the RO denied the veteran's claim for an earlier 
effective date for the award of service connection for 
post traumatic stress disorder.  

In October 1999, the veteran's Notice of Disagreement was 
received regarding the assigned initial rating for his 
service-connected post traumatic stress disorder.  He also 
filed a Notice of Disagreement regarding the denial of an 
earlier effective date for this disability award.  A 
Statement of the Case regarding these issues was sent to 
the veteran in September 2000, and he was awarded an 
increased initial rating, to 50 percent, for his service-
connected post traumatic stress disorder, effective from 
December 15, 1995.  That same month, the RO sent the 
veteran a letter requesting the names and addresses of all 
medical care providers who had treated him for post 
traumatic stress disorder from December 1997 to the 
present.  In November 2000, the veteran's substantive 
appeal was received by the RO.  

The veteran was again examined by VA personnel in January 
2000.  He continued to have a "positive relationship" with 
his wife and two sons, but was no longer employed, having 
left his job as a nursing assistant in 1999.  However, he 
was enrolled full-time at a community college.  He 
continued to take part in counseling every other week and 
reported improvement with his post traumatic stress 
disorder symptoms.  Nonetheless, he continued to 
experience occasional flashbacks, nightmares, 
irritability, and marked distrust of others.  On objective 
examination, his appearance, clothing, hygiene, and 
behavior were within normal limits.  His speech was 
relevant and coherent, but lacking in tone and 
spontaneity.  No evidence of hallucinations or delusions 
was noted.  He was fully oriented, with normal memory and 
concentration.  His intellect was average and his mood was 
distressed and irritable.  His affect was constricted.  A 
GAF score of 65 was assigned, and the examiner described 
the veteran's personal and social adjustment as moderately 
impaired.  While the veteran would have "difficulty" 
performing work which was "high pressure" and involved 
"frequent contact with supervisors, peers, or other 
individuals," he could nonetheless work "independently and 
in an isolated manner."  

In February 2001, the veteran's treatment records from 
Cayuga Counseling Services were received.  On intake in 
February 1997, he was described as casually dressed, 
cooperative, and anxious.  No hallucinations or delusions 
were noted.  He was fully oriented, with attention, 
concentration, and memory within normal limits.  Post 
traumatic stress disorder was diagnosed, and a GAF score 
of 65 was assigned.  He subsequently began a regular 
program of counseling.  His counselor provided a February 
2000 statement indicating the veteran still had difficulty 
in interpersonal situations, but "he is increasingly able 
to use cognitive skills to direct his behavior."  He 
continued to attend biweekly counseling sessions and 
worked in a motivated and focused way.  

The RO considered this additional evidence and issued a 
March 2001 Supplemental Statement of the Case continuing 
the prior decisions.  The veteran's appeals were then 
forwarded to the Board.  

Legal Analysis
I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to the VA's duty to assist.  See Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002)).  For purposes of this 
appeal only, the undersigned will assume that this Act 
applies to the veteran's case.  Pertinent regulations that 
implement the Act were also promulgated.  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

The new law instructs that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  A VA examination is deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-
connected disability.

38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  

In this case, the RO has had an opportunity to consider 
the claims on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the September 2000 Statement of the Case, the 
March 2001 Supplemental Statement of the Case, and June 
2001 RO letter to the veteran notifying him of the VCAA, 
he and his representative have been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in 
Syracuse, New York.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  
Private medical records were also received from Cayuga 
Counseling Services, where the veteran reported receiving 
private medical treatment from 1997 to the present.  The 
veteran has not otherwise identified any additional 
evidence not already associated with the claims folder 
that is obtainable.  Finally, he has been afforded recent 
VA psychiatric examinations in conjunction with his claim; 
for these reasons, his appeals are ready to be considered 
on the merits.  

II. Initial rating - Post traumatic stress disorder

The veteran seeks an increased initial rating for his 
service-connected post traumatic stress disorder, rated as 
50 percent disabling.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  In 
order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, 
when the assignment of initial ratings is under 
consideration, the level of disability in all periods 
since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 
12 Vet. App. 119 (1998).  In cases in which a reasonable 
doubt arises as to the appropriate degree of disability to 
be assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2002).  

The schedular criteria by which mental disorders, to 
include post traumatic stress disorder, are evaluated were 
revised, effective November 7, 1996, during the pendency 
of the veteran's appeal to the Board.  When a law or 
regulation changes during the course of an appeal, the 
version of the law or regulation most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, revised statutory or regulatory 
provisions may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2002); VAOPGCPREC 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  The RO has evaluated the veteran's claims under 
both the old and new rating criteria.  

Under regulations pertaining to psychiatric disabilities 
in effect prior to November 7, 1996, post traumatic stress 
disorder was evaluated as follows:  

The ability to establish or maintain 
effective or favorable relationships 
with people be considerably impaired 
and that reliability, flexibility and 
efficiency levels be so reduced by 
reason of psychoneurotic symptoms as to 
result in considerable industrial 
impairment.	50

The ability to establish and maintain 
effective or favorable relationships 
with people be severely impaired and 
that the psychoneurotic symptoms be of 
such severity and persistence that 
there is severe impairment in the 
ability to obtain or retain employment.
	70

The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community; when there 
are totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior; or when 
the veteran is demonstrably unable to 
obtain or retain employment.	100

38 C.F.R. Part 4, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating 
were each independent bases for granting a 100 percent 
rating).  

In pertinent part, subsequent to November 7, 1996, post 
traumatic stress disorder is evaluated under Diagnostic 
Code 9411, as follows:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name. 
	100

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.		70

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.	50

38 C.F.R. Part 4, Diagnostic Code 9411 (2002).

Considering first the rating criteria in effect subsequent 
to November 7, 1996, the Board determines that an initial 
rating in excess of 50 percent is not warranted for the 
veteran's post traumatic stress disorder.  The veteran 
reports no homicidal or suicidal ideation or plans.  He 
has also reported no obsessive rituals which interfere 
with his daily routine.  His speech is not intermittently 
illogical, obscure, or irrelevant; it was described as 
within normal limits during his February 1996, March 1996, 
December 1996, November 1998, June 1999, and January 2000 
VA examinations.  Additionally, his private counseling 
records reflect no gross speech deficiencies.  

While he has reported some feelings of depression and 
anxiety, these feelings are not shown by the evidence to 
be near continuous or affecting his ability to function 
independently.  The veteran has lived with his wife and 
family for many years, and has demonstrated competency to 
manage his funds and his household.  He was described by 
all VA examiners of record as competent.  He has reported 
some intrusive thoughts and flashbacks of war-time 
experiences, but he generally reports no hallucinations, 
delusions, or other evidence of psychosis, and no such 
episodes have been noted on private or VA examination.  
The veteran has been described at all times of record as 
alert, cooperative, and fully oriented, and without 
spatial disorientation.  While he has reported some 
irritability with his family, no history of familial 
violence has been noted in the record.  His personal 
appearance and hygiene have generally been good.  His 
private counselor has indicated that the veteran has 
responded to therapy and is motivated to address his post 
traumatic stress disorder symptoms.  

The veteran has been assigned a variety of Global 
Assessment of Functioning (GAF) scores, the lowest being 
65, assigned by a private examiner in February 1997, and 
by VA examiners in November 1998 and January 2000.  A 
score of 65 is indicative of some mild symptoms (e.g., a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
pretty good functioning, with some meaningful 
interpersonal relationships.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition) (A GAF score is the 
examiner's judgment of the individual's overall level of 
functioning.  The GAF scale is between 1 and 100, with a 
higher score indicative of a higher level of 
functioning.).  Overall, the preponderance of the evidence 
is against an initial rating of 70 percent under the new 
criteria for post traumatic stress disorder.  In this 
regard, the veteran does not have symptoms equivalent to 
those required for this next higher evaluation.

Considering the evidence next in light of the criteria in 
effect prior to November 1996, an initial rating to 70 
percent is not warranted.  The evidence does not 
demonstrate severe impairment in the veteran's social and 
occupational functioning.  While he ceased work in 1999 
due to the stress of his job, he has begun a full-time 
college program in order to learn new employment skills.  
According to the January 2000 VA examination, while the 
veteran would have "difficulty" performing work which is 
"high pressure" and involved "frequent contact with 
supervisors, peers, or other individuals," he could 
nonetheless work "independently and in an isolated 
manner."  Socially, the veteran has been married to the 
same woman for over 20 years, and lives with his wife and 
sons.  Additionally, while he has had past legal problems 
related to his drug and alcohol addiction, he has no 
current or unresolved legal problems of record.  He 
manages his own household and finances, and is able to 
perform independently all tasks of daily living.  The 
various VA examination reports, as well as the private 
treatment records, all describe the veteran as competent 
and fully oriented.  As is noted above, the veteran's GAF 
score of 65 is indicative only of mild symptomatology.  
Overall, the preponderance of the evidence suggests 
against a finding that the veteran has no more than severe 
impairment in his industrial or social capacities; thus, 
an initial rating of 70 percent is not warranted under the 
old criteria.

Overall, the preponderance of the evidence is against an 
initial rating in excess of 50 percent for the veteran's 
service-connected post traumatic stress disorder, under 
either the old or new rating criteria.  The evidence of 
record does not indicate that the disability picture is 
more closely analogous to the criteria for a 70 percent 
rating.  Inasmuch as the veteran's 50 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for post traumatic 
stress disorder, there is no basis for a staged rating in 
the present case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's post traumatic 
stress disorder has itself required no periods of 
hospitalization during the pendency of this appeal and is 
not shown by the evidence to present marked interference 
with employment, in and of itself, as the veteran was able 
to work until 1999.  While he did leave his job at that 
time due to work-related stress factors, he was able to 
undertake a full-time course of study at a local community 
college to learn additional skills.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does 
not apply, and an initial rating in excess of 50 percent 
for the veteran's service-connected post traumatic stress 
disorder is not warranted.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  

III.  Earlier effective date - Service connection for
post traumatic stress disorder

The veteran also seeks an earlier effective date for the 
award of service connection for post traumatic stress 
disorder.  According to his contentions, the RO failed to 
obtain relevant VA medical treatment records, and failed 
to afford him a current VA psychiatric examination at the 
time of his initial 1982 service connection claim.  
Because of these failures, his 1982 claim never became 
final, and he should be awarded an effective date based on 
this still-pending claim.  See Hayre v. West, 118 F.3d 
1327 (Fed. Cir. 1999).  

Generally, the effective date for an award of service 
connection and disability compensation, based on an 
original claim, is the day following separation from 
active service or the date entitlement arose if the claim 
is received within one year after separation from service; 
otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).  The 
effective date of an award of service connection based 
upon a claim reopened after final disallowance will be the 
date of receipt of the reopened claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§§ 5110(a) (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002); see Lapier v. Brown, 5 Vet. App. 215, 216-217 
(1993) ("an award granted on a reopened claim may not be 
made effective prior to the date of receipt of the 
reopened claim").  

In the present case, the RO awarded the veteran an 
effective date of December 15, 1995, the date on which his 
service connection claim for post traumatic stress 
disorder was received.  However, as is noted above, the 
veteran contends an effective date of November 24, 1982, 
the date of receipt of his original claim for service 
connection for post traumatic stress disorder, is 
warranted.  

In the Hayre decision cited by the veteran's 
representative, the Federal Circuit created a nonstatutory 
means to obtain review of a previously denied claim.  That 
court, noting that a breach of the duty to assist was not 
the type of error that can provide the basis for a CUE 
claim in accordance with current case law, went on to hold 
that ''[i]n cases of grave procedural error. . . RO or 
Board decisions are not final for purposes of direct 
appeal."  Hayre, 188 F.3d at 1333.  "A breach of the duty 
to assist in which the VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to 
provide the claimant with notice explaining the deficiency 
is a procedural error of . . . that vitiates the finality 
of an RO decision for purposes of direct appeal."  Id.  

The Federal Circuit, in the Hayre decision, stated that 
inherent in the duty to assist is a requirement for VA to 
notify the claimant if VA is unable to obtain pertinent 
service medical records specifically requested by the 
veteran.  Thus, the veteran contends that because the VA 
failed in its duty to assist the veteran with his 1982 
claim for service connection for post traumatic stress 
disorder, and such a failure to fulfill its duty to assist 
kept open the claim, an earlier effective date for the 
grant of service connection for post traumatic stress 
disorder is warranted.  Specifically, he asserts that the 
VA failed to obtain medical treatment records from the VA 
medical center in Canandaigua, NY, an October 1979 VA 
psychiatric report from the VA medical center in Syracuse, 
NY, and the veteran's complete service medical records.  
The veteran's representative also alleges that the duty to 
assist was breached by the RO's failure to obtain a more 
current VA psychiatric examination, instead relying on two 
prior, older psychiatric examination reports.  

However, subsequent to Hayre, the U.S. Court of Appeals 
for Veterans Claims (Court) has limited the scope of that 
decision.  In Simmons v. West, the Court held that Hayre 
does not require the tolling of the underlying final RO 
decision for a "garden variety" breach of VA's duty to 
assist.  Simmons v. West, 13 Vet. App. 501, 509 (2000), 
reconsidered 14 Vet. App. 84 (August 30, 2000); [in 
September 2001 the Court issued Simmons v. Principi, by 
which the Court vacated the Board decision and remanded 
the matters to the Board for readjudication].  The Court 
in the Simmons decision stated that "[a]t some point, 
there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should 
be reserved for instances of 'grave procedural error' - - 
error that may deprive a claimant of a fair opportunity to 
obtain entitlements provided for by law and regulation."  
Id.  Thus, under Simmons, not every breach of the duty to 
assist constitutes error sufficient to vitiate a final 
decision.  

In the present case, the veteran alleges the RO failed to 
obtain, prior to the final June 1983 denial, specific 
evidence made known to it by him.  However, all the 
evidence cited by the veteran, including his service 
medical records, received in 1969, an October 1979 VA 
psychiatric examination report, received in November 1979, 
and an October 1982 VA hospitalization report, received in 
April 1983, was of record at the time of the June 1983 
denial, and was considered by the RO.  Next, the veteran 
argues that by relying on prior medical evidence from 
1979-1982 and not affording the veteran a new VA 
psychiatric examination, the RO failed to fulfill its duty 
to assist.  However, the veteran has failed to cite any 
authority for the allegation that he was in fact owed a 
new VA psychiatric examination in 1982.  At the time of 
his 1982 claim, the record did not reflect a diagnosis of 
post traumatic stress disorder, and the VA had no 
obligation to obtain such a diagnosis.  

Following a complete review of the claims folder with 
respect to the issue of an earlier effective date for 
service-connected post traumatic stress disorder, the 
Board finds that an effective date earlier than December 
15, 1995, the date of the receipt of the veteran's claim 
to reopen, is not warranted.  The veteran's claim was 
originally and finally denied by the RO's June 1983 
decision and while he did file a timely Notice of 
Disagreement, he did not perfect his appeal by filing a 
timely substantive appeal; thus, that decision became 
final.  Therefore, the date of the veteran's original 
claim can not be the basis of an earlier effective date.  

Next, during the period between the RO's June 1983 denial 
of the claim and the veteran's December 1995 request to 
reopen, there is no evidence that may be construed as a 
claim or an informal claim to reopen, or evidence of 
entitlement.  See 38 C.F.R. §§ 3.151, 3.155, 3.157 (2002).  
The veteran's December 15, 1995, claim to reopen is the 
earliest viable claim upon which to affix an effective 
date.  In conclusion, the Board finds that, as a matter of 
law, there is no entitlement to an effective date earlier 
than December 15, 1995, for the veteran's service-
connected post traumatic stress disorder.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (observing that in 
cases where the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder is denied.  

Entitlement to an effective date prior to December 15, 
1995, for the award of service connection for post 
traumatic stress disorder is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



